DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 3 and 11; and new claim 12, submitted February 25, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 7 - 8, filed February 25, 2021, with respect to the rejection of claims 1 – 11 under 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendment  cancellation of claims 2, 7 and 9, and arguments presented.  The rejection of claims 1 – 11 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see page 8, filed February 25, 2021, with respect to the rejection of claims 1 – 11 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment, cancellation of claims 2, 7 and 9, and arguments presented.  The rejection of claims 1 – 11 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 9, filed February 25, 2021, with respect to the rejection of claim 11 under 35 USC 112(a) and 101 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 11 under 35 USC 112(a) and 101 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin L. Hartman on May 6, 2021.
The application has been amended as follows: 
In the claims:
Claim 1, delete the current version and replace it with the following:

Claim 1. (Currently Amended) A separation method, for continuously separating a light liquid and a heavy liquid having a specific gravity larger than that of the light liquid from a mixed liquid containing the light li quid, the heavy liquid, and an emulsion liquid of the light liquid and the heavy liquid by continuously introducing the mixed liquid in to a separation tank,
wherein the separation tank comprises: 
a tank body;
a chamber A into which the mixed liquid is introduced and in which an interface between the light liquid and the heavy liquid is formed, a chamber B separated horn the chamber A by an overflow part, and a chamber C separated from chamber A by an erected wall erected from a bottom surface of the tank, body, wherein an upper end of the erected wall partitioning the chamber A and the chamber C is positioned higher than the overflow part;

an extraction part for an emulsion liquid configured to extract the emulsion liquid from a middle of the chamber A, the middle of the chamber A being defined in a vertical direction,
wherein when a height from a bottom part of the tank body to the overflow part is defined as h1,
a height from the bottom part of the tank body to an opening of the liquid transfer pipe in the chamber C is defined as h2,
a height from the bottom part of the tank body to the interface in the chamber A is defined as h1•α, and
a ratio PH/PL of specific gravity PH of the heavy liquid to specific gravity PL of the light Liquid is defined as X,
a relationship of α = (h2 x X – h1)/h1(X – 1) is established, where α is in a range of 0.2- 0.7,
wherein the separation tank includes a detection part configured to confirm presence or absence of the emulsion liquid by detecting the height from the bottom part of the tank body to the interface in the chamber A.
	wherein the separation tank includes outflow parts configured to allow liquids to flow out from the chamber B and the chamber C respectively so as to keep liquid levels in the chambers within a predetermined range, and
	wherein the mixed liquid contains the light liquid, the heavy liquid having the specific gravity larger than that of the light liquid, and an emulsion liquid of the light 
the separation method further comprising the steps of:
	introducing the mixed liquid into the chamber A, which forms the interface between the light liquid and the heavy liquid, overflowing the light liquid into the chamber B by the overflow part, and flowing the heavy liquid from the bottom part of the chamber A into the chamber C via the liquid transfer pipe,
detecting the height of the emulsion liquid in chamber A by the detection part, and 
extracting the emulsion liquid from the middle of chamber A by the extraction part.

Allowable Subject Matter
Claims 1, 3 – 6, 8, 10, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the examiner has considered the amendment filed by Applicant on February 25, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form the basis for concluding that the claimed subject matter would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622